NUMBER 13-08-00693-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE BARRY L. PIZZO


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Barry Louis Pizzo, pro se, filed a petition for writ of mandamus in the above

cause on December 4, 2008, through which he complained that the trial court had not

assumed jurisdiction of this case on remand. See Pizzo v. State, No. 13-03-00392-CR,

2008 Tex. App. LEXIS 5282, *2 (Tex. App.–Corpus Christi July 17, 2008, no pet.) (not

designated for publication) (reversing and remanding for a new trial). The Court requested

that the real party in interest, the State of Texas by and through the Criminal District




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
Attorney in and for Grimes County, Texas, file a response to relator’s petition for writ of

mandamus. Such response was duly filed on December 22, 2008.

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R.

APP. P. 52.8(a).

                                                        PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 5th day of January, 2009.




                                            2